                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-01948-NYW

NICHOLAS DUFF,

       Plaintiff,

v.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,

      Defendant.
______________________________________________________________________________

                       MEMORANDUM OPINION AND ORDER
______________________________________________________________________________
Magistrate Judge Nina Y. Wang

       This matter comes before the court on Defendant Allstate Vehicle and Property Insurance

Company’s (“Defendant” or “Allstate”) Motion for Summary Judgment [#26, filed May 7, 2018]

(“Motion”). The Motion is before the court pursuant to the Order of Reference dated October 5,

2017 [#18], 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and D.C.COLO.LCivR 72.2. The court has

carefully considered the Motion and related briefing, the entire case file, and the applicable case

law. For the following reasons, Allstate’s Motion for Summary Judgment is GRANTED.

                              PROCEDURAL BACKGROUND

       Plaintiff Nicholas Duff (“Plaintiff” or “Mr. Duff”) commenced this action on June 30,

2017, by filing a Complaint in the District Court for Pueblo County, Colorado. [#4]. Plaintiff

asserts three claims for Breach of Contract, Bad Faith Breach of Insurance Contract, and

“Statutory Bad Faith Pursuant to C.R.S. §§ 10-3-1113(3), 1115, 1116,” arising out of property

loss resulting from a wind storm in March 2017 which followed an earlier hail storm in August

2016. [Id.] On August 11, 2017, Allstate removed the action to this court asserting jurisdiction
pursuant to 28 U.S.C. § 1332. See [#1].

       On October 11, 2017, the court held a Scheduling Conference at which it set certain

pretrial dates and deadlines, including deadlines of April 9, 2018 by which to complete

discovery, February 8, 2018 by which to designate principal experts, and March 12, 2018 by

which to designate rebuttal experts.      [#19; #20].   On the Parties’ joint motion, the court

subsequently extended these deadlines to May 21, 2018, March 22, 2018, and April 12, 2018,

respectively. [#24; #25].

       On May 7, 2018, Allstate filed the Motion for Summary Judgment as to all three claims.

[#26]. Shortly thereafter, Plaintiff filed a motion for extension of time to designate expert

witnesses on the basis that his expert “was unable to inspect the affected property until the

passage of the deadline.” [#28]. The court struck the motion without prejudice for failure to

comply with Local Rules of Practice 6.1(c) and 7.1(a). [#29]. On May 29, 2018, Plaintiff filed a

Response to the Motion for Summary Judgment, [#30], to which he attached the declaration of

Neil Hall and Mr. Hall’s expert report, [#30-1]; and, approximately one week later, he filed an

amended motion for extension of time to designate expert witness, [#31]. In the amended

motion, counsel for Plaintiff changed his explanation for the delay and stated that the “expert

designations were timely prepared however not filed or propounded to the other side of which

was not discovered until a subsequent file review post a staff turnover.” [#31 at 2]. The

certificate of conferral represented that counsel for Defendant would “think about it.” [Id.] The

court ordered Defendant to file a response or notice indicating its position with respect to the

amended motion, [#32]. Defendant thereafter filed a response opposing Plaintiff’s request on the

bases of no good cause and no explanation for the delay, asserting that the extension would

substantially delay the case and prejudice Allstate, and asking that the court not consider Neil




                                                2
Hall’s declaration or report as Plaintiff had never disclosed Mr. Hall as a witness. [#33]. The

following day, Defendant filed a Reply in support of its Motion for Summary Judgment [#34].

On June 14, 2018, the court denied the amended motion, noting that Plaintiff did not renew his

motion for an extension of the principal expert deadline until approximately two and a half

months after expiration of the deadline and almost one month after the court had ruled on the

initial motion, noting that the motion failed to meet the burden imposed by Federal Rule of Civil

Procedure 16(b), and finding that extending the deadline would result in prejudice to Defendant

and overall undue delay in the proceeding. [#35]. The court ruled that it would not consider Mr.

Hall’s previously undisclosed report in its adjudication of the Motion for Summary Judgment.

[Id.]

        Now, having reviewed the Parties’ briefing, the entire docket, and the applicable case

law, this court finds that oral argument would not materially assist in the disposition of the

Motion for Summary Judgment.

                                  STANDARD OF REVIEW

        Summary judgment is appropriate only if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter–Chem

Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). “A ‘judge’s function’ at summary judgment is

not ‘to weigh the evidence and determine the truth of the matter but to determine whether there is

a genuine issue for trial.’” Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014) (quoting Anderson v.

Liberty Lobby, 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material

fact depends upon whether the evidence presents a sufficient disagreement to require submission

to a jury or conversely, is so one-sided that one party must prevail as a matter of law. Anderson,




                                                3
477 U.S. at 248–49; Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000); Carey v.

U.S. Postal Service, 812 F.2d 621, 623 (10th Cir. 1987). A fact is “material” if it pertains to an

element of a claim or defense; a factual dispute is “genuine” if the evidence is so contradictory

that if the matter went to trial, a reasonable party could return a verdict for either party.

Anderson, 477 U.S. at 248. “Where the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing First Nat. Bank of Ariz.

v. Cities Service Com, 391 U.S. 253, 289 (1968)).

       When, as here, the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden at the summary judgment stage by identifying “a lack of evidence for

the nonmovant on an essential element of the nonmovant’s claim.” Adler v. Wal–Mart Stores,

Inc., 144 F.3d 664, 671 (10th Cir. 1998) (citation omitted). “The movant bears the initial burden

of making a prima facie demonstration of the absence of a genuine issue of material fact and

entitlement to judgment as a matter of law.” Id. at 670–71. Once the movant meets this initial

burden, the nonmovant assumes the burden to put forth sufficient evidence to demonstrate the

essential elements of the claim such that a reasonable jury could find in his favor. See Anderson,

477 U.S. at 248; Simms v. Okla. ex rel. Dep't of Mental Health & Substance Abuse Servs., 165

F.3d 1321, 1326 (10th Cir. 1999).        Conclusory statements based merely on speculation,

conjecture, or subjective belief are not competent summary judgment evidence. See Bones v.

Honeywell Int'l, Inc., 366 F.3d 869, 875 (10th Cir. 2004). And the nonmoving party’s evidence

must be more than “mere reargument of his case or a denial of an opponent’s allegation,” or it

will be disregarded. See 10B Charles Alan Wright, et al., Federal Practice and Procedure § 2738

at 356 (3d ed.1998).




                                                4
                             UNDISPUTED MATERIAL FACTS

                                           The Policy

        The following facts are taken from the Motion for Summary Judgment and associated

briefs and are undisputed. 1 On July 8, 2016, hail predicted to be greater than 1.00 inch in

diameter occurred at 4213 Widener Street in Pueblo, CO, 81008-2802 (the “Residence”). [#26-

11 at 52, 57 (Expert Report of William Badini)]. In or around August 2016, Plaintiff purchased

the Residence, [#26-12 at 30:1-3], also obtained from Allstate Policy 987718579 (the “Policy”),

which has an effective date of August 23, 2016. [#26-1 at ¶ 3; #26-2 at 4]. The Policy provides

coverage for property only to the extent that the damage was incurred during the policy period;

in other words, the Policy does not cover any damage or conditions that existed prior to August

23, 2016. [#26-1 at ¶ 4; #26-2 at 14-15]. Plaintiff testified he understood that the effective date

of the Policy is August 23, 2016, and that only losses occurring during the policy period are

covered. [#26-12 at 81:1-10]. The Policy contains a clause voiding coverage in the event the

policyholder or his agents misrepresent or conceal material facts. Specifically, the Policy states

in pertinent part:

        Misrepresentation, Fraud Or Concealment
        …
        We do not cover any loss or occurrence in which any insured person has
        concealed or misrepresented any material fact or circumstance.

[#26-2 at 16]. And the Policy provides that Plaintiff cannot bring an action against Allstate

unless he has complied with all policy terms:

        Action Against Us



1
  Plaintiff did not respond to Defendant’s statement of facts, but rather set forth his own
statement of affirmative facts.


                                                5
       No one may bring an action against us unless there has been full compliance with
       all policy terms.

[#26-2 at 17]. The Policy requires the policyholder to take certain action so as to be eligible for

payment, including allowing Allstate to inspect the property and providing Allstate with a sworn

proof of loss within 60 days after the loss:

       What You Must Do After A Loss

       In the event of a loss to any property that may be covered by this policy, you
       must:

       (a) immediately give us or our agent notice…

       (b) protect the property from further loss. Make any reasonable repairs necessary
       to protect it. Keep an accurate record of any repair expenses…
       …

       (d) give us all accounting records, bills, invoices and other vouchers, or certified
       copies, which we may reasonably request to examine and permit us to make
       copies…
       …

       (f) as often as we reasonably require: (1) show us the damaged property. We have
       a right to reasonable and safe opportunities to view and inspect the loss as often as
       necessary, unimpeded by actions of you or others…
       …

       We have no duty to provide coverage under this section if you, an insured
       person, or a representative of either fail to comply with items a) through g)
       above, and this failure to comply is prejudicial to us.

[#26-3 at 3].

                                   The August 2016 Hail Storm

       On October 4, 2016, Plaintiff notified Allstate that his roof had been damaged by hail

during a storm that occurred in August 2016 (the “August 2016 Claim”). According to Plaintiff,

large hailstones struck his property in August 2016, causing significant damage to the roof and

damaging his external air-conditioner unit. [#26-1 at ¶ 5; #26-4 at 6-8]. He did not take any




                                                6
pictures of the hail or record the date of the storm. [#26-12 at 48:4-49:10]. Plaintiff testified that

the August 2016 storm was significant, and contributed to granule loss on his roof. [Id. at 46:3-

8]. John Bogdanoff, employed by Allstate as a Claims Service Leader, attested that Plaintiff and

his wife, who is also insured under the Policy, “repeatedly told Allstate that the August 2016 hail

storm destroyed their roof.” [#26-1 at ¶ 6]. Allstate responded to Plaintiff by assigning the

August 2016 Claim number 0431006352, and scheduled an inspection for October 14, 2016. [Id.

at ¶ 7; #26-4 at 14].

        Allstate reviewed the local weather data and concluded that no hail storm had occurred

during the Policy period, or rather, between August 23, 2016 and the October 14, 2016

inspection, [#26-4 at 12; #26-1 at ¶ 8], and examined the Residence and found no physical or

additional damage to the property, see [#26-12 at 96:5-23], and denied the claim in its entirety.

On October 31, 2016, Allstate contacted Plaintiff and again explained they had denied the claim

because they found there were no hail storms near his Residence during the Policy period.

Allstate nonetheless offered to hire an independent third-party engineer to reevaluate the August

2016 Claim. Plaintiff agreed to the investigation, and Allstate hired a third-party engineer to

inspect the Residence. [#26-1 at ¶ 10; #26-4 at 12; #26-12 at 97:12-98:23].

        On November 9, 2016, engineer Kevin A. Wasli, P.E. (“Mr. Wasli”) of the ProNet

Group, Inc. performed a comprehensive examination of the Residence and an analysis of the

local weather data to determine whether hail struck the Residence during the Policy period.

[#26-1 at ¶ 11; #26-7 at 6]. Mr. Wasli produced a certified engineering report following his

inspection. He concluded that there were certain hail marks at the Residence from storms prior to

the commencement of the Policy, but observed that the weather data reflected that no hail-

producing storms had occurred near the Residence during the Policy period. [#26-7 at 6-7; #26-1




                                                  7
at ¶ 12]. Allstate contacted Plaintiff and explained that the third-party engineer confirmed

Allstate’s previous findings that there was no hail storm during the Policy period. Plaintiff

declined to view the engineer’s report. [#26-1 at ¶ 13; #26-4 at 2; #26-12 at 99:20-101:3].

       Allstate disclosed the report of Mr. William Badini (“Mr. Badini”), an expert

meteorologist, which includes a review of all available meteorological data, including radar,

atmospheric, and on-the-ground hail reports. Mr. Badini concluded that there was no evidence

that hail struck the Residence in August 2016 and the following months. [#26-11 at 57-58]. In

his Response, Plaintiff now admits there was no storm in August 2016. [#30 at 10] (“Duff did

not knowingly make false statements to gain extra on his claim, but rather, in the light of the

expert testimony just was incorrect about his belief a storm occurred in August 2016.”).

                                  The March 2017 Wind Storm

       On the evening of March 23, 2017, a wind storm, without hail, occurred near the

Residence (the “March 2017 Claim”). [#26-11 at 56-57]. Plaintiff testified that he believed that

hail fell during the March 2017 storm, but that he did not personally observe hail. [#26-12 at

52:24-53:16]. He notified Allstate of the storm, and Allstate arranged for another inspection of

the Residence. Allstate assigned the March 2017 Claim number 0450342464. [#26-1 at ¶ 14;

#26-8 at 12-15].

       Allstate inspected the Residence on April 10, 2017. Allstate observed indications of hail

of indeterminate date, as well as some shingles that had been pulled up by wind. The Allstate

adjuster who inspected the roof observed older hail marks, and indicated interest in reopening the

August 2016 hail claim to ensure it had been properly adjusted. [#26-1 at ¶ 15; #26-8 at 9]. This

initial inspection did not cover any other portion of the Residence.

       At his deposition, Plaintiff testified that he “think[s]” he mentioned to the Allstate




                                                 8
adjuster at the April 10, 2017 inspection that the wind storm had caused a water stain in his

garage and damage to his gutter, and that the wind had broken a fan on the back patio.

According to the Allstate claim file, Plaintiff told the Allstate adjuster about the roof alone, and

did not inform the adjuster about the other damage he claimed. There is no documentation of

any other claim of damage, and no party recalls this request except for Plaintiff’s uncertain

memory. All documentary evidence refers solely to claims for damage to the roof. E.g., [#26-8

at 13]. Defendant acknowledges that it is disputed whether Plaintiff reported damage to the

garage, gutter, and fan to Allstate during the April 10 inspection. It is undisputed that the

Allstate adjuster only inspected the roof and did not inspect the other areas that Plaintiff claims

were damaged during the March 23, 2017 storm.

       The adjustor investigated the hail damage found during the April 10 inspection, but noted

that Allstate had previously denied the August 2016 claim because the hail damage was

preexisting. [#26-1 at ¶ 17]. On April 14, the adjustor drafted and sent Plaintiff an estimate

based solely on the wind damage to the roof. [#26-9]. This estimate was below the policy

deductible, and so Allstate paid nothing to the Plaintiff. [Id.; #26-1 at ¶ 18].

       Plaintiff was unhappy with this appraisal, and expressed his discontent in several

communications with Defendant, asserting that he was entitled to compensation for damage to

the garage, gutter, and fan. [#26-12 at 8; #26-5 #26-1 at ¶ 19]. In light of this dissatisfaction and

Plaintiff’s claim of damage beyond the roof, Defendant requested that Plaintiff authorize a

follow-on inspection.    [#26-1 at ¶¶ 19–20].      After initially agreeing to another inspection,

Plaintiff reneged and denied Allstate permission to conduct a follow-on inspection. [#26-8 at 6].

Defendant reached out to Plaintiff again to resolve the matter, but was denied. [#26-1 at ¶¶ 25–

26]. Plaintiff represented that he retained a public adjusting company, Paragon Services, but that




                                                  9
company does not appear to have entered its appearance or communicated with Defendant.

Plaintiff then filed this current action.

                                             ANALYSIS

        As an initial matter, the court notes that the Plaintiff has, consistent with prior

representations to this court, disclaimed any intent to seek relief based on the August 2016

Claim. [#30 at 8–9; #17 at 2]. Because the Complaint does not clearly assert an entitlement to

relief on this claim and because Plaintiff disclaims it in his Response, the court finds it

appropriate to disregard all argument on this point and refrain from determining summary

judgment on this issue. Simply stated, recovery for the August 2016 Claim is not at issue in this

case. However, the truth or falsity of the August 2016 Claim is relevant insofar as Defendant

claims that filing a false claim would bar further recovery for the March 2017 Claim. [#26 at

19–20].

        For the reasons discussed below, the court finds that there is no genuine issue of material

fact in this case and that summary judgment for the Defendant is appropriate on all claims.

I.      Plaintiff’s representations regarding the August 2016 Claim do not bar the March
        2017 Claim.

        Defendant argues that it is entitled to summary judgment because Plaintiff engaged in

misrepresentation in asserting a claim for the August 2016 Claim which forfeits any further

claim under the policy, and thus Plaintiffs’ claims for the March 2017 claim must fail. [#26 at

19–20; #34 at 6–7]. The policy contains provisions stating that “[Defendant] do[es] not cover

any loss or occurrence in which any insured person has concealed or misrepresented any material

fact or circumstance.” [#26-2 at 16]. Plaintiff responds to this claim by arguing that he never

“knowingly” made any false statements and since Defendant already denied that claim and

Plaintiff no longer seeks relief as to it, it is no longer at issue. [#30 at 9–10].



                                                   10
       The plain language of the policy states that the Defendant is relieved of covering “any

loss . . . in which any insured person has concealed or misrepresented any material fact.” It is

limited to individual claims; it does not operate as categorical relief for the Defendant to deny

new and unrelated claims months after the false representations were discovered in October

2016 and Defendant continued to accept insurance premiums and adjust new claims of loss.

Therefore, the court concludes that Plaintiff’s misrepresentations regarding the August 2016

Claim do not bar his March 2017 Claim under the language of the policy. Defendant’s authority

supports this proposition. In both American Diver’s Supply & Manufacturing Co. v. Boltz, 482

F.2d 795 (10th Cir. 1973) and Northwestern National Insurance Co. v. Barnhart, 713 P.2d 1360

(Colo. App. 1985), the misrepresentations occurred in connection with the claims at issue, not

during a prior claim.

       To the extent that Plaintiff’s misrepresentations may have made the entire policy

voidable, Defendant has waived such a claim by failing to exercise its right to void the policy on

this basis despite being aware of the misrepresentations since at least October 2016 when their

investigation of the August 2016 Claim revealed there was no hail storm and the claim was self-

evidently fraudulent. [#26-1 at ¶ 11]. See Bernhardt v. Hemphill, 878 P.2d 107, 112 (Colo. App.

1994) (discussing ratification of voidable contracts); Lab. Corp. of Am. Holdings v. Metabolite

Labs., Inc., 571 F. Supp. 2d 1199, 1210 n.62 (D. Colo. 2008) (same). Defendant’s argument

would permit an insurer to maintain the policy so long as profitable but deny payment based on a

prior misrepresentation if the insured brought a new, unrelated claim. Thus, the court holds that

the policy provision regarding misrepresentations is both not applicable to the March 2017 Claim

and waived to the extent it could function as a basis to void the entire policy.




                                                 11
II.    Plaintiff may not recover for the March 2017 Claim because he denied Allstate’s
       reasonable requests for further inspection of the property and because Allstate’s
       actions were reasonable and appropriate.

       The Policy requires the insured to permit inspection of the property as reasonably

required following a claim of loss. [#26-3 at 3]. Defendant argues that Plaintiff’s claims must

fail because there is no genuine dispute that Plaintiff barred Allstate from conducting a follow-on

inspection of his property as required under the policy. [#26 at 17–19]. Because Duff violated

this provision, Allstate argues that it was incapable of addressing Duff’s subsequent allegations

of damage to the garage, gutter, and fan. Plaintiff’s refusal caused the denial of further payments

or claims adjustment for the March 2017 Claim, and thus the Allstate argues that it is entitled to

summary judgment. [Id.].

       Plaintiff does not challenge Defendant’s facts and does not argue that he did not bar

Defendant from conducting a new inspection following his new claim of loss. Rather, Plaintiff

responds that Defendant’s position “would seemingly allow the insurer endless inspections of the

same damaged property” which were unnecessary in this case because Allstate had already

conducted sufficient inspections. [#30 at 9]. Plaintiff does not argue that he asserted his claim

for damage to the garage, gutter, and fan in the initial inspection, obviating any need for further

inspections.

       The court finds that there is no genuine issue of fact over Plaintiff’s failure to report

damage to the garage, gutter, and fan during the initial April 10 inspection of the Residence and

subsequent prohibition on further inspections following his new claim of loss to the garage,

gutter, and fan. The only evidence that Plaintiff reported damage to the garage, gutter, and fan

during the initial inspection is Plaintiff’s own testimony that he “think[s]” he did. [#26-12 at 10].




                                                 12
This recollection is both equivocal and uncorroborated by any evidence offered by Plaintiff or

contained in Allstate’s claim file. Plaintiff has omitted any argument on this contention in

opposing the motion to dismiss. There is no documentation that supports this point, and the

documentation that is present does not refer to any damage other than that to the roof. In light of

the clear weight of evidence and Plaintiff’s apparent abandonment of this point, the court finds

that there is no genuine issue over Plaintiff’s failure to report damage to the garage, gutter, and

fan during the initial April 10 inspection. The parties agree that Plaintiff then denied Allstate’s

request to conduct a new inspection.

       Accordingly, this court concludes that Defendant is entitled to summary judgment

because Plaintiff failed to abide by the terms of the Policy in permitting a follow-on inspection of

the Residence after claiming new damages not previously reported during the April 10

inspection. Under the Policy, this forfeits any claim to further relief. Further, this renders

Allstate’s actions reasonable in context as a matter of law. Defendant’s refusal to offer payments

under the policy based on claims of damage it was denied access to assess was entirely

reasonable.

       Plaintiff’s argument to the contrary does not persuade this court.        In responding to

Defendant’s claim that another follow-on inspection was required, Plaintiff raises the spectre of

“endless inspections of the same damaged property.” [#30 at 9]. But there were not “endless

inspections,” there was an initial inspection, a new claim of damage, and then a rebuffed request

for a subsequent investigation. Plaintiff further argues that “Allstate kept fully refusing any

claim which would likely leave Plaintiff to [sic] the very strong conviction that Allstate is there

to do nothing but take his premium payments.” [Id.]. This is not a legal argument. Mr. Duff’s

dissatisfaction and with Defendant’s business practices and unilateral perception of Allstate’s




                                                13
intent do not excuse him from adhering to the Policy requirement and practical necessity of

permitting Defendant access to the Residence to conduct a follow-on inspection after receiving

additional reports of damage. Plaintiff further states that “Allstate had already come to the

Property in early April to investigate damage from the March 2017 storm, and this was just

another inspection that [would have] occurred to the Property, at least 3 since purchase of the

home in August 2016.” [Id.]. The number of prior inspections is irrelevant when Plaintiff

asserts new claims of damage. Relevant here, there was only one prior inspection, and this court

has already found that the Allstate adjuster was not made aware of potential damage beyond the

roof when conducting that initial inspection. Therefore, Defendant acted in a reasonable, good-

faith manner when requesting access to the Residence to conduct a new inspection, and its

refusal to re-adjust its claim based on Plaintiff’s refusal to permit access was appropriate.

       In sum, Plaintiff forfeited any entitlement to compensation for the March 2017 Claim by

denying the Defendant access to the Residence under the terms of the Policy, and in light of this,

the Defendant’s actions were reasonable as a matter of law. For those two independent-but-

linked reasons, this court finds that summary judgment for the Defendant on all claims is

appropriate.

                                         CONCLUSION

       For the foregoing reasons, IT IS ORDERED that:

   (1) Defendant Allstate Vehicle and Property Insurance Company’s Motion for Summary

       Judgment [#26] is GRANTED;

   (2) The Clerk of the Court shall enter Final Judgment in favor of Defendant Allstate Vehicle

       and Property Insurance Company and against Plaintiff Nicholas Duff, award costs to

       Defendant Allstate Vehicle and Property Casualty Insurance Company as the prevailing




                                                 14
      party, and terminate this matter accordingly.



DATED: October 30, 2018                               BY THE COURT:

                                                                            _______
                                                      United States Magistrate Judge




                                              15
